 

omplaint or Indictment) __

“UNITED STATES Dis
for the

 

TRICT CouRT

Eastern District of Wisconsin

United States of America
V.

Sm “Dee 2

Defendant

Nee! Nee eee Nee ee eee”

WAIVER OF RULE 5 &

(Complaint or Ind

I understand that I have been charged in another district,

Case No. 20-mj-890

Charging District’s Case No. 19-CR-719

 

$.1 HEARINGS
ctment)

USDC for the Southern District of Texas

 

pending against me.

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of couns¢
(2) an identity hearing to determine whether I am the
(3) production of the warrant, a certified copy of the
(4)
committed, to be held within 14 days of my first
unless I have been indicted beforehand.
(5) a hearing on any motion by the government for de
(6)
I agree to waive my right(s) to:

an identity hearing and production of the warrant.
a preliminary hearing.

a detention hearing.

0
0
0

or detention hearing to which I may be entitled i in

I consent to the issuance of an order requiring my app

January 30, 2020

Case 2:20-mj-00890-NJ Filed 01/30/2

an identity hearing, production of the judgment, w

  
  

1 if I am unable to retain counsel;

person named in the charges;

 

arrant, or a reliable electronic copy of either;

a preliminary hearing to determine whether there is probable cause to believe that an offense has been

pearance if I am in custody and 21 days otherwise,

tention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

arrant, and warrant application, and any preliminary
this district. I request that my
g be held in the prosecuting district, at a time set by

 

ce in the prosecuting district where the charges are

 

 

Sep reo ‘s attorney
ie Murray

Printed name of defendant's attorney

D Page 1of1 Document 3

 
